DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 07/11/2022.  Claims 1-20 are pending. 
Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,942,223 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because: This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a)  and (b).
Filing of a power of attorney that gives power to the attorney who is signing the Terminal disclaimer along with other copy of the Terminal disclaimer or filing a Terminal disclaimer that is singed by the applicant is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,942,223. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US patent 10,942,223 teaches all the limitations of instant application claims 1-20 respectively.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. With respect to Double patenting rejections of claims 1-20 and submission of Terminal disclaimer over U.S. Patent No. 10,942,223 applicant argues that the rejection is obviated in view of the terminal disclaimer filed on 07/06/2022 (see last paragraph of page 2 of the remarks filed on 07/06/2022.
In response, the examiner submits that as explained above the terminal disclaimer filed on 07/06/2022 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because: This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a)  and (b).  
Therefore, claims 1-20 of instant application stand rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent 10,942,223. 
Filing of a power of attorney that gives power to the attorney who is signing the Terminal disclaimer along with other copy of the Terminal disclaimer or filing a Terminal disclaimer that is singed by the applicant is required
With respect to the Double patenting rejections 

Conclusion
The prior art made of record cited in form PTOL 892 and not relied upon is considered pertinent to applicant's disclosure. 
Zafiridis et al. US2017/0089985A1, teaches a method for estimating electrical capacitance of a secondary battery. Zafiridis teaches detecting of battery-specific state data; determining of a first value for the electrical capacitance by using an estimation algorithm and the battery-specific state data or by a measurement of the electrical capacitance; determining of a second value for the electrical capacitance by using an empirical aging model of the battery and the battery-specific state data; determining of a first weighted value for the electrical capacitance by multiplying the first value for the electrical capacitance by a first weighting factor; determining of a second weighted value for the electrical capacitance by multiplying the second value for the electrical capacitance by a second weighting factor; determining of a value sum by adding the weighted values for the electrical capacitance; determining of a weighting sum by adding the weighting factors; and determining of an estimation value for the electrical capacitance by dividing the value sum by the weighting sum (see abstract).  
Chen US2019/0115629A1, teaches a battery monitoring method for determining the state of health of a battery (abstract).  Chen further teaches to determine a first weighted value and using the first weighted value to determine the remaining lifetime of a battery module and further teaches to generate a second weighted value to calculate the remaining lifetime of the battery according to a first weighted value, second weighted value and state of health of a battery module (see para. 39-42, 48-51).  
Joe et al. US20150051855A1, teaches a method for estimating power of secondary battery (abstract). Joe further teaches to calculate an offset of open circuit voltage, calculate maximum discharge rete using offset and slope of linear equation, and to estimate maximum power using maximum discharge rate and minimum discharge voltage (see Fig. 6, para. 13-14, 22-23, 51, 66-68, 164-173).
Ahn US2020/0192017A1, teaches a battery management system for smoothing the power limit when charging or discharging a battery, determining a first weighting factor based on a maximum charge voltage and a terminal voltage of the battery, determining a second weighting factor based on a previous smoothed charge power limit, a current charge power limit and a current instantaneous power, setting a smaller one of the first weighting factor and the second weighting factor as a first reference weighting factor, and smoothing the current charge power limit based on the previous smoothed charge power limit and the first reference weighting factor; and further teaches determining a third weighting factor based on a given minimum discharge voltage and the measured terminal voltage, determining a fourth weighting factor based on a previous smoothed discharge power limit, the discharge power limit and the instantaneous power, setting a smaller one of the third weighting factor and the fourth weighting factor as a second reference weighting factor, smoothing the discharge power limit based on the previous smoothed discharge power limit and the second reference weighting factor, and transmitting a notification signal indicating the smoothed discharge power limit to an external device (see abstract, 10-11, 19).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864


/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864